Citation Nr: 1106655	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  07-18 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory disability, 
including as due to herbicide exposure and chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1967 to September 
1970, from November 1990 to June 1991, and from July 2004 to 
April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Huntington, West 
Virginia.  In a letter dated approximately two weeks later in 
October 2006, the RO in Pittsburgh, Pennsylvania notified the 
Veteran of that decision.  [Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO in 
Pittsburgh, Pennsylvania.]  

In May 2008, the Veteran testified at a hearing conducted before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing is of record.  

In September 2008 and June 2010, the Board remanded this issue 
for further evidentiary development.  Following completion of the 
development most recently requested in June 2010, the Veteran's 
claim has, once more, been sent to the Board for appellate 
consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam between 
October 1968 and October 1969 and is, therefore, presumed to have 
been exposed to herbicides.

2.  A chronic respiratory disorder was not shown until after the 
Veteran's discharge from active duty and is not related to any of 
his periods of active service, including his presumed in-service 
exposure to herbicides in Vietnam or his purported exposure to 
chemicals, burning oils, and burning feces during his service in 
Southwest Asia from September 2004 to March 2005.

CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the issue on appeal, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the claimant of 
the information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

With respect to the claim adjudicated herein, a June 2006 letter 
was sent prior to initial adjudication of the Veteran's claim, in 
accordance with the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified 
of the information and evidence that was needed to substantiate 
the service connection claim at issue at that time; that VA will 
seek to provide; and that he was expected to provide.  He was 
also informed that VA would assist him in obtaining evidence, but 
that it was his responsibility to provide VA with any evidence 
pertaining to this claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Additionally, he was 
notified of the manner in which disability ratings and effective 
dates are assigned, in the event his service connection claim 
were to be granted.  See Dingess, supra.  Thereafter, in June 
2010, the Veteran was sent a follow-up notice letter in 
accordance with the directives of a June 2010 Board remand.

With respect to VA's duty to assist, the Veteran's service 
treatment records, as well as his VA and private medical records, 
have been obtained and associated with his claims file.  Notably, 
in September 2009, the Veteran stated that his military career 
ended in November 2006.  However, there are no records associated 
with the claims file indicating active service after April 2005.  
Further, the Veteran does not contend that he was exposed to 
herbicides or other chemicals between April 2005 and November 
2006.  Moreover, a chronic respiratory disorder [chronic 
obstructive pulmonary disorder (COPD)] was not first diagnosed 
until May 2007.  Thus, any potentially outstanding service 
records after the Veteran's period of active service, are not 
pertinent to the issue on appeal and the Veteran will not be 
prejudiced by the Board's decision without consideration of such 
records.

Further, the Veteran was afforded pertinent VA examinations in 
August 2009 and June 2010.  38 C.F.R. § 3.159(c)(4) (2010).  When 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
collectively the VA examinations obtained in this case are 
adequate as they were predicated on a review of the claims folder 
and medical records contained therein; contain a description of 
the history of the disabilities at issue; and document and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4) (2010).  Thus, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is available 
and not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the issue 
adjudicated herein.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Analysis

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).  In addition, service connection 
may be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Thus, in order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay testimony, 
of service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus or relationship between the 
current disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).

VA regulations provide that certain diseases associated with 
exposure to herbicide agents may be presumed to have been 
incurred in service even if there is no evidence of the disease 
in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) 
are met.  38 C.F.R. § 3.309(e) (2010).  The term "herbicide 
agent" means a chemical in an herbicide, including Agent Orange, 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  

In general, for service connection to be granted for most of the 
presumed diseases, they must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy, 
however, must be manifest to a degree of 10 percent within one 
year after the last date on which the Veteran performed active 
military, naval, or air service in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.307(a)(6)(ii); Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

Previously, the diseases for which service connection may be 
presumed to be due to an association with herbicide agents 
included AL amyloidosis, chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  

Recently, however, on August 31, 2010, the Secretary published a 
final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  
See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 
2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy 
cell leukemia and other chronic B-cell leukemias, Parkinson's 
disease, and ischemic heart disease [including, but not limited 
to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina] to the list of 
diseases associated with exposure to certain herbicide agents.  A 
newly added Note 3 at the end of § 3.309 states that: "for 
purposes of this section, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease."   

Because the rule was identified as a major rule, implementation 
of the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  On October 29, 2010, the 
Secretary issued a memorandum lifting the stay of appeals 
affected by the new herbicide-related presumptions.  See 
Chairman's Memorandum No. 01-10-37, "Lifting of Stay of Appeals 
Affected by New Herbicide-Related Presumptions."  The memorandum 
notes that the CRA waiting period for the regulation expired on 
October 30, 2010, and accordingly, the stay of the adjudication 
of the affected claims was lifted October 30, 2010.  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See, e.g., Notice, 72 Fed. Reg. 32,395-
407 (June 12, 2007); Notice, 68 Fed. Reg. 27,630-41 (May 20, 
2003), and Notices at 61 Fed. Reg. 57,586- 589 (1996); 64 Fed. 
Reg. 59,232-243 (1999); and 67 Fed. Reg. 42,600-608 (June 24, 
2002).  See also "Veterans and Agent Orange: Update 2006 (2007)" 
(indicating that there was inadequate or insufficient evidence to 
determine whether an association existed between exposure to 
chemicals of interest and cancers of the oral cavity, pharynx, or 
nasal cavity). 

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 
2, 105 Stat. 11 (1991), the U.S. Court of Appeals for the Federal 
Circuit (Circuit Court) has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

Thus, service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, it must be shown 
that the veteran served in the Republic of Vietnam during the 
Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In 
such cases, exposure to herbicides, including Agent Orange, will 
be presumed.  Second, the veteran must have been diagnosed with 
one of the specific diseases listed in 38 C.F.R. § 3.309(e), or a 
nexus between the currently diagnosed disability and service must 
otherwise be established.  See Brock v. Brown, 10 Vet. App. at 
162.

In this case, the Veteran avers that he has a lung disability due 
to active service, to include as due to herbicide exposure in the 
Republic of Vietnam and/or due to exposure to chemicals, burning 
oil, and burning feces in Southwest Asia.  In this regard, a 
review of the Veteran's service personnel records confirms his 
active duty in the Republic of Vietnam between October 1968 and 
October 1969.  His exposure to herbicides is, therefore, 
conceded.  The Board acknowledges that service personnel records 
confirm the Veteran's service in Southwest Asia from September 
2004 to March 2005.  While his exposure to chemicals, burning 
oil, and burning feces is not confirmed per say in his service 
personnel records, the Board has undertaken review of the 
Veteran's appeal with his contentions as to such exposure in 
mind.

Service treatment and VA records reflect that the Veteran has a 
40 year smoking history.  In April 2003, prior to active duty in 
Iraq, he complained of a "cough when lying down." A November 2004 
service treatment record, while the Veteran was on active duty in 
Southwest Asia, notes that the Veteran complained of a constant 
coughing, accompanied by chest pain.  The cough was productive 
and greenish-yellow.  A February 2005 report of medical history 
reflects that the Veteran denied a chronic cough or cough at 
night.  The Veteran reported that in the previous year, he had 
had a collapsed lung due to an 80 pound pole falling on him. The 
report of medical examination reflects that the Veteran had 
scattered rales upon clinical examination.

Post Southwest Asia service, a September 2005 private medical 
report reflects that the Veteran had a cough and "few rhonici 
[right] upper."  It was noted he had pneumonia.  An October 2005 
private radiology report reflects that a CT scan showed an 
irregular parenchymal lesion noted in the right upper lobe, which 
may represent a primary pulmonary parenchymal malignancy.  A 
December 2005 private medical record, by Dr. P.R., reflects that 
in September 2005 the Veteran had a cough productive of green-
yellow sputum with specks of bright red blood, for which he was 
treated with antibiotics.  The report further reflects that a CT 
scan showed a decrease in the size and density of the right upper 
lobe infiltrate, still persisting.  A March 2006 private medical 
report by Dr. P.R. reflects that, based upon a CT scan, the 
Veteran "had fluctuating bilateral pulmonary infiltrates, 
question secondary to nocturnal aspiration.  The patient most 
likely has moderate to severe obstructive sleep apnea."  A 
November 2006 private medical report by Dr. P.R. reflects that 
the Veteran had "resolved pulmonary infiltrates, most likely 
secondary to nocturnal aspiration, 3 small pulmonary nodules, 
most likely granulomas, and mild obstructive sleep apnea."  A May 
2007 private medical billing sheet reflects the Veteran had COPD.  
A May 2008 VA radiology report reflects that the Veteran had 
chronic pulmonary emphysema, with no recent infiltrates or 
effusion, and no active pulmonary disease.

In August 2009, the Veteran was afforded a VA examination.  The 
Veteran reported a history of exposure to herbicides, chemicals, 
burning oil and feces, as well as a 40 year smoking history.  The 
Veteran also reported that, during service in Iraq, he 
experienced shortness of breath, coughing, and bronchitis and was 
diagnosed with emphysema at that time.  The examiner opined that 
the Veteran's emphysema was more likely than not due to his 
smoking, noting a long history of smoking more than one pack per 
day since the age of 18.  Additionally, the examiner noted the 
Veteran's report that he had been diagnosed with emphysema in 
service but disagreed, stating that "emphysema is a process that 
takes many years to develop and would not have developed on short 
term due to exposure to burning oil."  The examiner again 
reiterated his opinion that the Veteran's current lung disability 
was due to smoking, rather than service.

In June 2010, the Veteran was afforded another VA examination of 
his lungs.  Findings showed no change in the Veteran's lung 
conditions since the time of the prior VA examination, and the 
examiner determined that the Veteran's emphysema and lung nodules 
were not likely due to service.  In October 2010, the VA examiner 
offered an addendum report in which he reiterated this medical 
opinion.  Specifically, he stated that the Veteran's lung 
disorder was not causally related to exposure to herbicides, 
chemicals, or burning feces in service, but was more likely due 
to his 40 year smoking history.  He opined that the damage caused 
to the Veteran's lungs by smoking far outweighed any damage that 
could have been done by in-service exposure to herbicides, 
chemicals, or burning oil or feces.

Initially, based on the diagnosis of record, the Board finds that 
the Veteran's respiratory disability does not fall within the 
category of presumptive diseases set forth in 38 C.F.R. § 
3.309(e).  As noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include chronic 
pulmonary emphysema.  Accordingly, the Veteran is not entitled to 
a presumption of service connection under the statutes and 
regulations.  Thus, even conceding the Veteran's in-service 
exposure to Agent Orange, presumptive service connection for the 
currently diagnosed chronic pulmonary emphysema on the basis of 
herbicide exposure is not warranted in this case.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. §§ 3.307, 3.309.

However, as also noted above, a claimant is not precluded from 
presenting proof of direct service connection between a disorder 
and exposure to Agent Orange, even if the disability in question 
is not among statutorily enumerated disorders which are presumed 
to be service-related.  [Presumption not being the sole method 
for showing causation.]  See Combee v. Brown, supra.  Hence, the 
Veteran may establish service connection for a respiratory 
disability by presenting competent evidence which shows that it 
is as likely as not that the disorder was caused by service.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303; Gilbert 
v. Derwinski, 1 Vet. App. at 49.

As noted above, the record shows a current diagnosis of chronic 
pulmonary emphysema.  Based on the Veteran's service in the 
Republic of Vietnam, exposure to herbicides, has been conceded.  
Although the Veteran's service personnel records do not 
specifically reflect exposure to chemicals, burning oil, or 
burning feces during his Southwest Asia service, the Board has 
considered the effect of this potential exposure on his current 
lung condition.  However, the question remains as to whether the 
Veteran's current respiratory disability is related to military 
service.  See Pond, 12 Vet. App. 341.  For the reasons expressed 
below, the Board must answer this question in the negative.  

As noted earlier herein, the Veteran has been a tobacco smoker 
for 40 years.  Further, the record shows that, despite in-service 
episodes of coughing and various lung abnormalities noted on 
radiographic films taken shortly after service discharge, 
emphysema was not diagnosed until May 2008 (several years after 
discharge from service).  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint can be considered as a factor, along with other 
factors concerning the veteran's health and medical treatment 
during and after military service).  

Further, the Board finds the VA medical opinions of record 
probative as they are based on a complete review of the claims 
file and the accurate history provided therein and provide a 
thorough opinion based on that review and on the medical findings 
of record.  Indeed, as previously discussed herein, both the 
August 2009 and June 2010 VA examiners opined that the Veteran's 
emphysema (as well as the lung nodules shown on CAT scan) are not 
related to an event or injury in service [including the conceded 
herbicide exposure and the purported in-service exposure to 
chemicals, burning oil, or burning feces], but rather are the 
result of his 40 years of smoking.  Of further significance in 
this matter is the fact that the claims folder contains no 
conflicting medical opinion.  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in the 
record); see also Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that the Board may appropriately favor the opinion of 
one competent medical authority over another); Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (holding that factors for 
assessing the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness and 
detail of the opinion); see also Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993) (holding that the probative value of medical 
opinion evidence is based on the personal examination of the 
patient, the knowledge and skill in analyzing the data, and the 
medical conclusion reached).  

In reaching this conclusion, the Board has considered the 
Veteran's assertions that his current respiratory disability is 
related to service.  It is well settled, however, that laypersons 
without medical training, such as the Veteran, are not qualified 
to render medical opinions regarding matters such as diagnosis of 
disease, which call for specialized medical knowledge.  See 
Espiritu v. Derwinski, supra; see also 38 C.F.R. § 3.159 (2010).  
The Veteran's statements are accordingly lacking in probative 
value.

Further, to the extent that the Veteran's emphysema has been 
associated with his 40-year smoking history, the Board notes that 
applicable VA law and regulations prohibit service connection for 
any disability resulting from injury or disease attributable to 
the use of tobacco products for any claims filed on or after June 
9, 1998.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2010).  [In the present appeal, the Veteran filed his claim for 
service connection for a respiratory disorder in February 2006.]  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection for 
a respiratory disability.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1991).  Thus, the claim must be denied.



(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a respiratory disability, including as due 
to herbicide exposure and chemical exposure, is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


